IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE § No. 10, 2020
PETITION OF ROBERT PIPER §
FOR A WRIT OF MANDAMUS   §
                         §

                          Submitted: January 31, 2020
                          Decided:   February 27, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      After consideration of the petition for a writ of mandamus, the notice to show

cause, and the responses, it appears to the Court that:

      (1)    The petitioner, Robert Piper, seeks to invoke the original jurisdiction of

this Court, under Supreme Court Rule 43, to issue a writ of mandamus requiring the

Court of Common Pleas to correct that court’s allegedly erroneous dismissal of his

appeal from a violation of probation (“VOP”) sentence entered by the Justice of the

Peace Court. On January 9, 2020, the Chief Deputy Clerk of this Court issued a

notice directing Piper to show cause why the petition should not be dismissed under

Supreme Court Rule 43(b)(vi) because Piper did not first present his petition to the

Superior Court.

      (2)    In response to the notice to show cause, Piper states that in March 2019,

after the Court of Common Pleas dismissed his appeal from the VOP sentence, he

filed various writs, motions, and appeals in “the lower courts.” He states that “only
several of the filing[s] and proceedings were addressed” and that he has requested

information on the status of the filings, with no response.

       (1)     Rule 43(b)(vi) provides that a petitioner may not file in this Court a

complaint for a writ of mandamus directed to the Court of Common Pleas “unless a

petition for such writ shall have been first presented to and denied by the Superior

Court.”1 The Superior Court docket does not reflect that Piper petitioned the

Superior Court for a writ of mandamus, nor has Piper submitted any evidence of

such a petition.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 43, that the petition for the issuance of a writ of mandamus is DISMISSED.



                                              BY THE COURT:


                                              /s/ Gary F. Traynor
                                              Justice




1
 DEL. SUPR. CT. R. 43(b)(vi). See also, e.g., In re Paskins, 2009 WL 3842042 (Del. Nov. 17,
2009) (dismissing petition for writ of mandamus to the Court of Common Pleas because the
petitioner had not demonstrated that he first sought a writ from the Superior Court); In re Dickens,
2003 WL 1446325 (Del. Mar. 19, 2003) (same).
                                                 2